FILED
                            NOT FOR PUBLICATION                             OCT 9 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LAWRENCE GEORGE HASH,                            No. 12-16316

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00034-CRB

  v.
                                                 MEMORANDUM*
C. WILLIAMS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted September 24, 2013**

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Lawrence George Hash, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process violations in connection with a prison disciplinary hearing. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004). We affirm.

       The district court properly granted summary judgment because Hash failed

to raise a genuine dispute of material fact as to whether he was improperly denied

procedural protections during his disciplinary hearing. See Superintendent v. Hill,

472 U.S. 445, 454-55 (1985) (setting forth due process requirements in prison

disciplinary proceedings).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       Hash’s contention regarding the alleged denial of a mental health evaluation

is unpersuasive.

       Hash’s opposed motion for judicial notice, filed on April 16, 2013, is denied

as unnecessary.

       We grant defendants’ motion to strike Hash’s Fed. R. App. P. 28(j) letter,

filed on August 14, 2013, because Hash attached evidence that was not part of the

district court record.

       AFFIRMED.




                                           2                                      12-16316